Citation Nr: 9903007	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-45 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to an increased rating for leukopenia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1979 
and from December 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for leukopenia (claimed as low 
white blood count) and assigned a 10 percent rating effective 
from April 1995.  The notice of disagreement was submitted in 
June 1996.  The statement of the case was issued in September 
1996.  A substantive appeal was received in October 1996.  
The veteran testified at a personal hearing at the RO in 
January 1997.

This appeal also arises from an October 1997 rating decision.  
A notice of disagreement only as to the denial of service 
connection for degenerative joint disease/arthritis was 
submitted in October 1997.  A statement of the case was 
issued in October 1997.  A substantive appeal was received in 
November 1997.  The veteran testified at a personal hearing 
at the RO in February 1990.

The Board notes that in November 1995, the veteran submitted 
a claim for service connection for a low back condition.  
That claim has not been adjudicated and is referred to the RO 
for the appropriate action.


REMAND

By letter dated in December 1998, the Board requested that 
the veteran clarify whether he wanted to attend a hearing 
before the Board.  It was indicated that if no response was 
received within 30 days from the veteran, the Board would 
assume that he wanted a hearing before a member of the Board 
at the RO and the Board would have the case remanded for such 
a hearing.  The veteran has not responded to that letter.  
Therefore, the case must be remanded to the RO for scheduling 
a hearing before a member of the Board.

Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board at the RO.

By the REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


